Exhibit 10(p)

2008 EQUITY INTERESTS PLAN FOR KEY EMPLOYEES OF

ONCOR ELECTRIC DELIVERY COMPANY LLC AND ITS AFFILIATES

1. Purpose of Plan

The 2008 Equity Interests Plan for Key Employees of Oncor Electric Delivery
Company LLC and its Affiliates (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of Oncor Electric
Delivery Company LLC (the “Company”) and its Subsidiaries by attracting and
retaining non-employee directors, management and other personnel and key service
providers with the training, experience and ability to enable them to make a
substantial contribution to the success of the Company’s business;

(b) to further the alignment of interests of Participants with those of the
members of the Company through opportunities for equity ownership in the Company
through Oncor Management Investment LLC (“Investment LLC”).

2. Definitions

As used in the Plan, the following words shall have the following meanings:

(a) “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

(b) “Board” means the Board of Directors of the Company acting in its capacity
as the board of directors of the Managing Member (as defined in the LLC
Agreement).

(c) “Class B Membership Interest” has the meaning set forth in the LLC
Agreement.

(d) “Code” means the United States Internal Revenue Code of 1986, as amended.

(e) “Committee” has the meaning set forth in Section 5(c) hereof.

(f) “Employee” means a person, including an officer, in the regular employment
of the Company or any other Service Recipient who, in the opinion of the Board,
is, or is expected to have involvement in the management, growth or protection
of some part or all of the business of the Company or any other Service
Recipient.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Grant” has the meaning set forth in Section 3 hereof.

(i) “LLC Agreement” means the Limited Liability Company Agreement of Oncor
Management Investment LLC, dated as of November 5, 2008, and schedules thereto,
as amended from time to time.



--------------------------------------------------------------------------------

(j) “Management Stockholder’s Agreement” means that certain management
stockholder’s agreement or director stockholder’s agreement between the
applicable Participant, the Company and Investment LLC.

(k) “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding.

(l) “Person” means “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

(m) “Sale Participation Agreement” means that certain Sale Participation
Agreement between the applicable Participant and the Company.

(n) “Service Recipient” means, the Company, any Subsidiary of the Company, or
any Affiliate of the Company that satisfies the definition of “service
recipient” within the meaning of Treasury Regulation Section 1.409A-1(g) (or any
successor regulation), with respect to which the person is a “service provider”
(within the meaning of Treasury Regulation Section 1.409A-1(f) (or any successor
regulation).

(o) “Subsidiary” shall mean, with respect to any Person, any corporation or
other entity in an unbroken chain of corporations or other entities beginning
with such Person, if each of the corporations or other entities, or group of
commonly controlled corporations or other entities, other than the last
corporation or other entity in the unbroken chain then owns stock or other stock
interests possessing 50% or more of the total combined voting power of all
classes of stock or other stock interests in one of the other corporations or
other entities in such chain.

3. Grants

From time to time, the Board will determine whether to offer a Participant the
opportunity to acquire Class B Membership Interests (a “Grant”). Such offer
shall be in such form, and dependent on such conditions, as the Board may
determine. Subject to the provisions of the Plan, the Board shall determine to
whom and when Grants will be made, the number of Class B Membership Interests to
be offered pursuant thereto; and all other terms and conditions of such Grants
(including, without limitation, provisions ensuring that all Class B Membership
Interests so offered and issued shall be fully paid and non-assessable).

4. No Employment Rights

This Plan shall not confer upon any Participant any right to continue as an
employee of the Company or any of its affiliates, nor shall it interfere in any
way with any right the Company or its affiliates would otherwise have to
terminate such Participant’s employment at any time.

 

2



--------------------------------------------------------------------------------

5. Limitations and Conditions.

(a) The Board shall administer the Plan unless and until the Board delegates
administration to a Committee, as provided in subsection (c).

(b) Powers of the Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

  (1) To determine from time to time which of the persons providing services to
the Company or its affiliates shall be granted Class B Membership Interests, the
time or times when a person shall be permitted to purchase Class B Membership
Interests; and the value with respect to which a Class B Membership Interest
shall be sold to each such person.

 

  (2) To construe and interpret the Plan and to establish, amend and revoke
rules and regulations for its administration. The Board, in the exercise of this
power, may correct any defect, omission or inconsistency in the Plan in a manner
and to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

  (3) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and/or
its affiliates which are not in conflict with the provisions of the Plan or the
LLC Agreement.

(c) Delegation to Committee. The Board may delegate administration of the Plan
to a Committee or Committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board hereunder, including the power to delegate to a
subcommittee any of the administrative powers the Board is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Board, the Committee or subcommittee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

(d) Effect of Board’s Decision. The Plan and all determinations, interpretations
and constructions of the Plan made by the Board in its sole discretion and
reasonable good faith determination shall not, absent manifest error, be subject
to review by any person and shall be final, binding and conclusive on all
persons, including all successors and assigns of the Company and a Participant,
including without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors. Except as otherwise
provided herein, the terms and conditions of Grants need not be the same with
respect to each Participant (whether or not such Participants are similarly
situated).

6. Transfers and Leaves of Absence

For purposes of the Plan, unless the Board determines otherwise: (a) a transfer
of a Participant’s employment without an intervening period of separation among
the Company and

 

3



--------------------------------------------------------------------------------

any other Service Recipient shall not be deemed a termination of employment, and
(b) a Participant who is granted in writing a leave of absence or who is
entitled to a statutory leave of absence shall be deemed to have remained in the
employ of the Company (and other Service Recipient) during such leave of
absence.

7. Amendment and Termination

(a) The Board shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan.

(b) The Board may amend, suspend or terminate the Plan at any time.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company and Investment LLC will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) until the date that is six months and one day following the
Participant’s termination of employment with all Service Recipients (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment and (ii) if any other
payments of money or other benefits due to the Participant hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred, if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, reasonably determined by the Board in consultation with
the Participant, that does not cause such an accelerated or additional tax or
result in an additional cost to the Company or Investment LLC (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant).

8. Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement

The Class B Membership Interests offered to the Participants hereunder shall be
subject to all of the terms and provisions of the Plan, the LLC Agreement, the
Management Stockholder’s Agreement and the Sale Participation Agreement, to the
extent applicable to such Class B Membership Interests.

9. Governing Law

This Plan shall be governed by and construed in accordance with the laws of the
State of Texas applicable thereto.

 

4



--------------------------------------------------------------------------------

10. Withholding Taxes

The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment.

11. Effect of Grant

Nothing in the Plan shall supersede the provisions of the LLC Agreement.

12. Effective Date and Termination Dates

The Plan shall be effective on November 5, 2008 and shall terminate ten years
later; provided, however, the Plan may be subject to such earlier or later
termination as determined by the Board pursuant to this Section 12.

 

5